The defendant was convicted of violation of the prohibition law. The prosecution was commenced by affidavit in the inferior criminal court of Mobile county. The cause was tried in the circuit court upon the original affidavit made in the inferior criminal court.
The requirement that the solicitor file a brief statement of the case in the circuit court in misdemeanor cases on appeal (section 6730, Code 1907) is not applicable to cases involving any violation of the prohibition laws. Acts 1915, p. 32, § 32; Corkran v. State, 17 Ala. App. 112, 82 So. 560; Walker v. State,17 Ala. App. 3, 81 So. 179; Ray v. State, 17 Ala. App. 334,84 So. 878; Shaw v. State, 19 Ala. App. 83, 95 So. 210.
The defendant was arrested while driving his automobile in which whisky was found. He was asked on cross-examination: "What was your reason for coming down St. Anthony street, the longer route, when you could come down St. Francis street?" and answered, "I do not think it is any longer; it is just a straight route from where I was coming." Timely objection was made to the question and exception reserved to the court's ruling.
It was permissible on cross-examination of the defendant when testifying as a witness in his own behalf to inquire as to his motives or reasons for his particular acts shown on direct examination, though it would not be competent for him on direct examination to testify to his motives as an excuse for his acts. Linnehan v. State, 120 Ala. 293, 25 So. 6; Yarborough v. State,115 Ala. 92, 22 So. 534; Patton v. State, 197 Ala. 180,72 So. 401; Patterson v. State, 156 Ala. 62, 47 So. 52.
The defendant complains that the solicitor for the state in addressing the jury transgressed the limits of legitimate discussion. Our courts have held that, in order that a statement of counsel may come within the rule which prescribes the limits of fair discussion, "the statement must be made as of fact; the fact stated must be unsupported by any evidence, must be pertinent to the issue, or its natural tendency must be to influence the finding of the jury." Cross v. State, 68 Ala. 476. The solicitor did not transcend the legitimate bounds of argument in drawing inferences from facts in evidence and urging a conviction of violators of the prohibition laws.
We find no error in the record, and the judgment of the circuit court is affirmed.
Affirmed.